Citation Nr: 1743891	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected arthrosis of the right knee and a service-connected right femur (hip) disorder.

2. Entitlement to an evaluation in excess of 10 percent for arthrosis of the right knee.

4. Entitlement to an initial evaluation in excess of 30 percent, prior to May 16, 2013, a noncompensable evaluation, effective from May 16, 2013, and a 10 percent rating effective from May 16, 2016, for right knee instability

5. Entitlement to an effective date earlier than July 7, 2011, for the award of service connection for right knee instability.

6. Entitlement to an initial evaluation in excess of 10 percent for a right femur (hip) disorder associated with arthrosis of the right knee.

7. Entitlement to an effective date earlier than March 30, 2010, for the award of service connection for a right femur (hip) disorder associated with arthrosis of the right knee.

8. Entitlement to an evaluation in excess of 30 percent for residuals of a left hand flexor pollicus brevis laceration with scar and arthritis.

9. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hand, status post thumb injury.

10. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Board remanded the following issues:  entitlement to service connection for a back disorder and for a right hip disorder, and entitlement to rating in excess of 10 percent for arthrosis of the right knee.  By July 2013 rating decision, the RO granted service connection for a right femur (hip) disorder.  That represents a total grant of the benefits sought on appeal, and therefore, that issue is no longer before the Board.  In February 2016, the Board remanded the following issues:  entitlement to service connection for a back disorder and for a left hip disorder; entitlement to rating in excess of 10 percent for arthrosis of the right knee; entitlement to higher staged ratings for right knee instability; entitlement to an initial rating in excess of 10 percent for right femur disorder; entitlement to a rating in excess of 30 percent for residuals of a left hand flexor pollicus brevis laceration; entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hand; entitlement to an effective date earlier than July 7, 2011, for the award of service connection for right knee instability; and entitlement to an effective date earlier than March 30, 2010, for the award of service connection for a right femur (hip) disorder.  

In an April 2017 rating decision, the RO, in pertinent part, granted a 10 percent rating for right knee instability, effective May 16, 2016; and granted service connection for lumbosacral strain (claimed as a back disorder).  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a back disorder; thus, that issue is no longer before the Board. 

Review of the record shows that in June 2017, the Veteran submitted a TDIU benefits application, VA Form 21-8940.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part and parcel of a claim for increased evaluation).  Accordingly, although the Veteran's increased rating claims are being dismissed herein, the TDIU is part and parcel of his increased rating claims and is properly before the Board.  Id.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2017, prior to the promulgation of a Board decision, the VA received notification from the Veteran indicating that he wished to withdraw all of issues on appeal, except for the claim for a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 18, 2017, written Report of General Information (VA Form 27-0820), a VA employee described a telephone call during which the Veteran stated he wished to withdraw "all contentions on his claim except employability," citing to his claim dated June 10, 2017 (end product).  The Veteran clarified he was not seeking an increase for his disabilities, but rather was trying to file for unemployability based on all the disabilities he was rated for.  The Board finds that the foregoing oral statements, when transcribed, become "writings" that are sufficient to satisfy the requirements for withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Regarding those claims that are before the Board, with the exception of the entitlement to a TDIU rating, there remain no allegations of errors of fact or law for appellate consideration in light of the Veteran's withdrawal of the appeal.  Thus, the Board does not have jurisdiction to review those claims, and they are dismissed.


ORDER

The appeal for service connection for a left hip disorder, to include as secondary to service-connected arthrosis of the right knee and a service-connected right femur (hip) disorder, is dismissed.

The appeal for an evaluation in excess of 10 percent for arthrosis of the right knee, is dismissed.

The appeal for an initial evaluation in excess of 30 percent, prior to May 16, 2013, a noncompensable evaluation, effective from May 16, 2013, and a 10 percent rating effective from May 16, 2016, for right knee instability, is dismissed.

The appeal for an effective date earlier than July 7, 2011, for the award of service connection for right knee instability, is dismissed.

The appeal for an initial evaluation in excess of 10 percent for a right femur (hip) disorder associated with arthrosis of the right knee, is dismissed.

The appeal for an effective date earlier than March 30, 2010, for the award of service connection for a right femur (hip) disorder associated with arthrosis of the right knee, is dismissed.

The appeal for an evaluation in excess of 30 percent for residuals of a left hand flexor pollicus brevis laceration with scar and arthritis, is dismissed.

The appeal for an initial evaluation in excess of 10 percent for degenerative joint disease of the right hand, status post thumb injury, is dismissed.


REMAND

The Board finds that prior to further review of the claim of entitlement to TDIU, additional procedural development is warranted as outlined below.  In June 2017, the Veteran submitted a VA 21-8940 (Application for Increased Compensation Based on Unemployability), contending he should be entitled to a TDIU due to all of his service-connected disabilities.  It appears that the RO subsequently made a request in September 2017 for the Veteran to be scheduled for a VA examination.  Accordingly, the RO must adjudicate the issue of entitlement to TDIU.  See 38 C.F.R. § 4.16.  If the benefit sought is not granted, an SSOC addressing entitlement to TDIU is required  See 38 C.F.R. § 19.30 .  The Veteran need not perfect an appeal on the issue of entitlement to TDIU for it to be certified to the Board, as it is already under the Board's appellate jurisdiction by virtue of the initial and increased rating claims noted above.  See Rice v. Shinseki, supra.

Accordingly, the case is REMANDED for the following action:

After completing any development deemed appropriate, adjudicate the issue of entitlement to TDIU in an SSOC.  The Veteran and his representative must be furnished the SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


